DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the claim is dependent on claim 3 but includes new recitations of multiple limitations that were already recited in claim 3. Specifically, claim 4 states “a first formed portion”, “a second formed portion”, and “a third formed portion” but then provides new limitations and requirements for those portions that are different than were already set forth in claim 3. This raises lack of clarity as to what the limitations of each of the formed portions actually are, and provides direct conflict to those previous limitations. In order to expedite examination, the examiner is interpreting claim 4 as if it were dependent on claim 1, since that seems to be what was intended by the applicant.
Regarding claim 11, the limitations state “the formed portion is formed as additional material” which is in direct conflict with the limitations of claim 1, which require that “the formed portion is defined by removing at least some material from the additional material at the throat”. It is impossible for the formed portion to be created both by removing material from the additional material and for the formed portion to be created by adding additional material. This conflict makes the limitations of the claim indefinite. In order to expedite examination, the examiner is interpreting the limitations to mean “the formed portion is formed in additional material”, which would remove the conflict and seems to be what the intention of the claim was.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, 9-13, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morris (US 20060078422).
Regarding claim 1, Morris discloses a nozzle assembly for a gas turbine engine (Par. 0002) comprising an outer band (Fig. 2b, item 21) an inner band spaced from the outer band (Fig. 2b, item 22) a set of airfoils extending between the outer band and the inner band (Fig. 2b, a throat defined as a minimum cross-sectional area between adjacent airfoils of the set of airfoils (Fig. 3, item 29) additional material provided at the throat on one of the inner band, the outer band, or the set of airfoils (Fig. 2b shows additional material 20 provided on both bands and up to and contacting the airfoil, which is on the set of airfoils) at least one formed portion formed into the additional material (Par. 0024 describes machining item 20 to provide additional nozzle area) wherein the formed portion is defined by removing at least some material from the additional material at the throat (Par. 0024 describes machining item 20 to provide additional nozzle area).
Regarding claim 5, Morris discloses that the at least one formed portion is on the outer band (Par. 0034 describes that the machining can occur on either or both the inner and outer bands).
Regarding claim 6, Morris discloses that the at least one formed portion includes two formed portions, with one formed portion provided on the outer band and the other formed portion provided on the inner band (Par. 0034 describes that the machining can occur on either or both the inner and outer bands).
Regarding claim 9, Morris discloses that the set of airfoils includes a set of vanes in a high pressure turbine (Par. 0026).
Regarding claim 10, Morris discloses that the set of vanes is in a first stage of the high pressure turbine (Fig. 2a shows the vane 31 being the first stage of the HPT).
Regarding claim 11, Morris discloses the formed portion is formed as additional material and is formed to form the throat to be met at maximum deviation (Par. 0024 describes machining item 20 (additional material) to provide additional nozzle area and any machining can meet an arbitrary maximum deviation).
Regarding claim 12, Morris discloses the formed portion is aerodynamically contoured to minimize flow separation or turbulence created by the formed portion (Paragraph 0024 describes machining the coating to increase nozzle area, which is capable of minimizing flow separation and turbulence. The claim does not set forth a point that the amounts are minimized from, so any number is minimized from an arbitrary point).
Regarding claim 13, Morris discloses a method of forming a nozzle assembly for a turbine engine, the method comprising: forming a nozzle (Fig. 2b, item 24) having an inner band (Fig. 2b, item 22) and an outer band (Fig. 2b, item 21) with at least one airfoil coupled to and extending between the inner band and the outer band (Fig. 2b, item 24) with the at least one airfoil partially defining a throat (Fig. 3, item 29) forming additional material on at least one of the inner band, the outer band, or on the at least one airfoil at the throat (Fig. 2b shows additional material 20 provided on both bands and up to and contacting the airfoil, which is on the set of airfoils and Fig. 2B shows the material area including the throat axial point) machining the additional material to form a formed portion at the throat (Par. 0024 describes machining item 20 to provide additional nozzle area)
Regarding claim 15, Morris discloses measuring the throat prior to machining the additional material (Par. 0010 and 0024 describe optimizing throat area, meaning the throat measurement is known).
Regarding claim 16, Morris discloses that forming the additional material includes applying a coating onto the nozzle at the throat (Par. 0024 describes that 20 is a thermal barrier coating, which is a coating).
Regarding claim 17, Morris discloses machining the additional material comprising grinding (Par. 0032 describes manual grinding can be used for the machining).
Regarding claim 18, Morris discloses machining the additional material further comprises forming an aerodynamic surface as the formed portion to minimize flow separation and turbulence at the throat (Paragraph 0024 describes machining the coating to increase nozzle area, which is capable of minimizing flow separation and turbulence. The claim does not set forth a point that the amounts are minimized from, so any number is minimized from an arbitrary point).
Regarding claim 19, Morris discloses a nozzle for a gas turbine engine (Par. 0002) comprising an outer band (Fig. 2b, item 21) an inner band spaced from the outer band (Fig. 2b, item 22) a first airfoil extending between the outer band and the inner band (Fig. 2b, item 24), a second airfoil extending between the outer band and the inner band, spaced from the first airfoil (Fig. 3, item 23) a throat defined as a minimum cross-sectional area between the first airfoil and the second airfoil (Fig. 3, item 29) additional material provided at the throat (Fig. 2b shows additional material 20 provided on the inner band at the throat) a formed portion formed into the additional material (Par. 0024 describes machining item 20 to provide additional nozzle area) at the throat and defining the minimum cross-sectional area for the throat (Par. 0024 describes machining item 20 to provide additional nozzle area).
Regarding claim 20, Morris discloses the formed portion includes a greatest thickness provided at the throat (Paragraphs 0024 and 0029 describes that it is possible to provide the maximum flow area at the throat, which would be the greatest thickness of the formed portion).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 20060078422) in view of Ramirez (US 20200318484).
Regarding claim 2, Morris discloses the limitations of claim 1 as set forth in the above 102 rejection. Morris discloses machining the TBC to provide formed portions and describes having one formed portion provided on the outer band (Paragraph 0012 describes machining either the inner band or the outer band). However, Morris does not explicitly disclose machining a formed portion on one of the airfoils of the set of airfoils. Morris and Ramirez are analogous prior art because both describe providing endwall structures and forms for gas turbine vanes. Ramirez teaches a depression (Fig. 2B either 80 or 92) in direct contact with the airfoil, which is a formed portion on one of the airfoils (as it is in contact with the airfoil). Ramirez further teaches that the airfoils can be stator vanes (Par. 0016) and that the contouring of the inner surface reduces endwall losses (Par. 0004). As described above, Morris already provides the ability and desire to machine down the TBC to change the flow area between the vanes, meaning that providing this contouring of Ramirez into the system of Morris would be very possible by simply machining down the TBC to provide the contouring from Fig. 2B of Ramirez. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Regarding claim 3, Morris discloses the limitations of claim 1 as set forth in the above 102 rejection. Morris discloses machining the TBC to provide formed portions and describes having one formed portion provided on the outer band (Paragraph 0012 describes machining either the inner band or the outer band). However, Morris does not explicitly disclose machining a formed portion on one of the airfoils of the set of airfoils and another formed portion on another airfoil. Morris and Ramirez are analogous prior art because both describe providing endwall structures and forms for gas turbine vanes. Ramirez teaches a depression (Fig. 2B item 80) in direct contact with the airfoil, which is a formed portion on one of the airfoils (as it is in contact with the airfoil) and a differing formed portion on a different one of the airfoils (Fig. 2B, item 96) and the depression (92-96) extends the entire chord of the airfoil so it is provided at some point at the exact throat location. Ramirez further teaches that the airfoils can be stator vanes (Par. 0016) and that the contouring of the inner surface reduces endwall losses (Par. 0004). As described above, Morris already provides the ability and desire to machine down the TBC to change the flow area between the vanes, meaning that providing this contouring of Ramirez into the system of Morris would be very possible by simply machining down the TBC to provide the contouring from Fig. 2B of Ramirez. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the contouring from Ramirez into the inner endwall structure of Morris because the contour of Ramirez provides reduced endwall losses for the turbine.
Regarding claim 4, Morris discloses the limitations of claim 1 as set forth in the above 102 rejection. Morris discloses machining the TBC to provide formed portions and describes one formed portion provided on the outer band (Paragraph 0012 describes machining either the inner band or the outer band). However, Morris does not explicitly disclose machining a formed portion on one of the airfoils of the set of airfoils and another formed portion on another airfoil, along with a third formed portion on the inner band. Morris and Ramirez are analogous prior art because both describe providing endwall structures and forms for gas turbine vanes. Ramirez teaches a depression provided on the inner band (Fig. 2B, item 80). Ramirez also teaches a depression (Fig. 2B item 84) in direct contact with the airfoil, which is a formed portion on one of the airfoils (as it is in contact with the airfoil) and a differing formed portion on a different one of the airfoils (Fig. 2B, item 96) and the depression (92-96) extends the entire chord of the airfoil so it is provided at some point at the exact throat location. The limitations do not require the formed portions to be separated by flat areas, so the different levels provided between 84, 80, and 82 provide three different formed portions. Ramirez further teaches that the airfoils can be stator vanes (Par. 0016) and that the contouring of the inner surface reduces endwall losses (Par. 0004). As described above, Morris already provides the ability and desire to machine down the TBC to change the flow area between the vanes, meaning that providing this contouring of Ramirez into the system of Morris would be very possible by simply machining down the TBC to provide the contouring from Fig. 2B of Ramirez. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the contouring from Ramirez into the inner endwall structure of Morris because the contour of Ramirez provides reduced endwall losses for the turbine.
Regarding claim 7, Morris discloses the limitations of claim 1 as set forth in the above 102 rejection. Morris discloses machining the TBC to provide formed portions and describes having one formed portion provided on the outer band (Paragraph 0012 describes machining 
Regarding claim 8, Morris in view of Ramirez teaches the one of the outer band or the inner band upon which the at least one formed portion is partially annular (Ramirez Fig. 2B shows that the depressions extend in the circumferential direction for any distance, making them “partially annular”).

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 14 requires both the additional material and the nozzle structure to be formed by the exact same method of manufacture. Morris describes the TBC (additional material) as being formed by .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C RIBADENEYRA whose telephone number is (469)295-9164.  The examiner can normally be reached on Mon-Fri 9:00-5:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THEODORE C RIBADENEYRA/            Examiner, Art Unit 3745                                                                                                                                                                                            

/JUSTIN D SEABE/            Primary Examiner, Art Unit 3745